        Case 2:15-cr-00302-GJP Document 478 Filed 03/22/21 Page 1 of 1




 IN THE UNITED STATES DISTRICT COURT
 FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 UNITED STATES OF AMERICA

       v.                                                CRIMINAL ACTION
                                                         NO. 15-302
 KENNETH HAMPTON


                                       ORDER

      AND NOW, this 22nd day of March 2021, upon consideration of Kenneth

Hampton’s pro se Motion to Vacate, Set Aside or Correct Sentence under 28 U.S.C.

§ 2255, (ECF 412), and the Government’s Response, (ECF 453), it is ORDERED that

the Motion is DENIED and a certificate of appealability SHALL NOT issue. The

clerk of court shall mark this case CLOSED for statistical purposes.




                                               BY THE COURT:




                                               /s/ Gerald J. Pappert
                                               GERALD J. PAPPERT, J.




                                           1
